Citation Nr: 1737676	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  97-01 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right hip disorder.

2.  Entitlement to service connection for varicose veins, to include as secondary to the service-connected right hip disorder.

3.  Entitlement to service connection for surgical scars of the right leg, to include as secondary to the service-connected right hip disorder.

4.  Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected right hip disorder.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected right hip disorder.

6.  Entitlement to service connection for vascular disease, to include as secondary to the service-connected right hip disorder.

7.  Entitlement to a rating in excess of 30 percent for status post open reduction/internal fixation of right femoral neck fracture with degenerative joint disease of the right hip.

8.  Entitlement to a total rating based on individual employability (TDIU) prior to October 21, 2004.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1983 to July 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1992 and May 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In October 2004, the Veteran testified before a Veterans Law Judge (VLJ).

In July 2005, the Board reopened a claim of entitlement to service connection for a left wrist disorder, denied service connection for a left hip disorder, a low back disorder, a right arm and wrist disorder, bilateral varicose veins, surgical scars of the right leg, a right leg disorder, a right knee disorder, vascular disease, and a left wrist disorder, and denied an increased rating for a right hip disorder.  The Veteran appealed the Board's July 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Memorandum Decision, the Court vacated and remanded the July 2005 Board decision.

Thereafter, in November 2008, the Board remanded the case for action in compliance with the Court's February 2008 Memorandum Decision.  The case was again remanded in August 2012 and August 2016.  

In July 2017, the Veteran was advised that the VLJ who conducted his hearing was no longer employed with the Board and was offered 30 days to elect to testify before a different VLJ.  He did not respond.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for VA examinations in November 2016 but did not report.  A December 2016 Report of General Information indicates that the Veteran had not been notified of the examination via mail, as per protocol.  Therefore, the Veteran was to be rescheduled for an examination with notification by mail.

The Veteran was then rescheduled for another VA examination in January 2017 but again did not report.  A December 2016 Report of General Information reveals that several voicemail messages were left with the number on file, but no reply was received.  In June 2017, the Veteran's attorney filed a brief indicating that the Veteran's listed phone number was incorrect and that phone number was disconnected and continued to be disconnected since December 2012.  She asserts that the Veteran never received any voicemails regarding the November 2016 or January 2017 VA examinations, and that if he had been properly notified of either of the scheduled VA examinations, he would have attended them.

Here, the Board finds that the Veteran has demonstrated good cause for not reporting for his examinations, and they should be scheduled on remand.  38 C.F.R. § 3.655(a).  Updated VA treatment records should also be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for VA examinations to determine the nature and etiology of his low back, right leg, right knee, bilateral varicose veins, surgical scars of the right leg, and vascular disabilities.  The claims file must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiners must identify all low back, right leg, right knee, bilateral varicose vein, right leg scar, and vascular disorders diagnosed since November 1998.  For each disorder so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) had its onset in service or is otherwise the result of service; (2) are proximately due to the service-connected bilateral hip disabilities; or (3) have been aggravated (permanently worsened) by the service-connected bilateral hip disabilities.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Thereafter, schedule the Veteran for a VA examination to assess the current severity of his service-connected right hip disability.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since May 1992) of the right hip in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	S. BUSH	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




